133 F.2d 200 (1942)
DETROIT CONSOLIDATED THEATRES, Inc., Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 9220.
Circuit Court of Appeals, Sixth Circuit.
December 18, 1942.
Theodore B. Benson, of Washington, D. C., for petitioner.
Samuel O. Clark, Jr., J. P. Wenchel, Sewall Key, and Irving I. Axelrad, all of Washington, D. C., for respondent.
Before HICKS, ALLEN, and HAMILTON, Circuit Judges.
PER CURIAM.
This case came on to be heard upon the record and briefs and oral argument of counsel. And it appearing that the United States Board of Tax Appeals correctly decided that the Commissioner did not err in including in petitioner's gross income for 1937 the sum of $3,358.27, representing an amount received by petitioner from a lessee as an advance rental deposit under the terms of a lease and received during the taxable year, for the reason that when received the petitioner's right thereto was under no restriction as to its disposition, use or enjoyment, Brown v. Helvering, 291 U.S. 193, 201, 54 S. Ct. 356, 78 L. Ed. 725; North American Oil Consolidated v. Burnet, 286 U.S. 417, 424, 52 S. Ct. 613, 76 L. Ed. 1197. And it appearing that the Board of Tax Appeals correctly decided that commissions paid during the taxable year which represented the cost to petitioner of securing two long-term loans were not deductible in full for the year when paid but should be spread ratably over the period of the loans: It is ordered that the decision of the Board of Tax Appeals (now the Tax Court of the United States) be, and it hereby is, affirmed.